Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 5/13/2021, in which claims 1-20 are presented for further examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 7-11 are rejected under 35 USC 102(a)(1) as being anticipated by Ku et al. (US 20160307249 A1) (hereinafter Ku) in view of Kay et al. (US 20170344224 A1) (hereinafter Kay).


As per claims 1 and 11, Ku discloses obtaining a list of participants in an electronic message thread [The potential buyer thread list 440 can include one or more potential buyer communication threads 442a-442c., paragraph 134]; determining a familiarity score between each participant and one other participant based on a relationship between the participants [A degree of separation between two nodes can be considered a measure of relatedness between the users or the products represented by the two nodes in the social graph. For example, two users having user nodes that are directly connected by an edge (i.e., are first-degree nodes) may be described as “connected users” or “friends.” Similarly, two users having user nodes that are connected only through another user node (i.e., are second-degree nodes) may be described as “friends of friends.” Degrees of separation apply equally to relationships between user nodes and product nodes, paragraph 91, (Examiner notes that the degree between the nodes is being interpreted as “determining the familiarity score” and also the separation between the nodes is being interpreted as the relationship between the participants. )]; selecting a text classification framework for the electronic message thread based on the familiarity model [Although a particular arrangement of lists (i.e., the product message list 434) and sub-lists (i.e., the potential buyer communication thread 440), the GUI manager 202 may provide an alternative organization of the information presented therein. For example, in another embodiment (not shown), the GUI manager 202 may not provide the product message list 434, but rather may only provide the potential buyer communication thread 440. In that case, the GUI manager 202 may group potential buyer communication threads based on the common products discussed therein. Additionally or alternatively, the GUI manager 202 may provide a picture of the product (i.e., taken from the pre-populated electronic message 424) as part of each potential buyer communication thread that is related to that particular product, paragraph 136, (Examiner notes that the arrangement of lists is being interpreted as classification and also it is understood that the message list is in the form of text communication]; forming a familiarity model based on multiple familiarity scores [a user node being connected to a product node by a single degree of separation may indicate a closer relationship or greater product interest than a connection by multiple degrees of separation, paragraph 92 (Examiner notes that based on the Applicant’s specification, paragraph [0030] of application publication, “the familiarity model is a representation of the different relationships”, Ku’s degree of relationship is being interpreted as familiarity model ]; wherein the text classification framework comprises a framework to classify messages in the electronic message thread [n FIG. 4D, the product communication thread group 436a associated with the bike (e.g., as specified by the pre-populated electronic message 424) contains three potential buyer communication threads 442a, 442b, and 442c. Each of the potential buyer communication threads 442a, 442b, and 442c is between the product seller and a potential buyer, and is related to the bike. In other words, each of the potential buyer communication threads 442a, 442b, and 442c was initiated when the potential buyer associated with each potential buyer communication thread 442a-442c tapped the “Message Me” button included with the social media post 408, and is organized according to the pre-populated electronic message 424 included therein, paragraph 134]. 

As per claim 7, Ku discloses adjusting parameters of the selected text classification framework based on at least one familiarity score [the GUI manager 202 may group potential buyer communication threads based on the common products discussed therein, paragraph 136]. 

As per claim 8, Ku discloses wherein the familiarity model is weighted based on participant participation [[a user node being connected to a product node by a single degree of separation may indicate a closer relationship or greater product interest than a connection by multiple degrees of separation, paragraph 92]. 

As per claim 9, Ku discloses wherein selection of a text classification framework is based on a weight of a familiarity score [When computing an affinity score of the viewing user for members of a group, greater weights may be associated with information that is more likely to indicate an affinity of the viewing user for the members, paragraph 69]. 

As per claim 10, Ku discloses wherein the number of criteria comprises at least one criteria selected from the group consisting of: explicit references to a particular participant; implicit references to the particular participant; collaborate work of participants; temporal proximity of messages between participants; geographical proximity of participants; and relative organizational affiliation [A degree of separation between two nodes can be considered a measure of relatedness between the users or the products represented by the two nodes in the social graph, paragraph 91]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-6 and 12 are rejected under 35 USC 103(a) as being un-patentable over Ku et al. (US 20160307249 A1) (hereinafter Ku) in view of Prakash (US 2016/0014151 A1) (hereinafter Prakash).

As per claims 2, the rejection of claim 2 is incorporated by claim 1 above. However Ku does not disclose updating the text classification framework based on a change to the familiarity model. On the other hand Prakash discloses updating the text classification framework based on a change to the familiarity model [accruing a minimum number of received messages in each group, storing the results of the training, and updating the training of an algorithm in the classification engine with the new received message characteristics, paragraph 116]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited for analyzing electronic messages e.g. text messages, micro messages and picture messages, transmitted through a communication network in a computing environment using a computer system. Uses include but are not limited to a digital phone, cellular phone, laptop computer, desktop computer, digital assistant, server and a server/client system.

As per claim 3 and 12, Prakash discloses wherein updating the text classification framework occurs in real time [Patterns are created or updated in the database along with metrics regarding such as the count, frequency, date and time of messages conforming to a Pattern, paragraph 171]. 

As per claim 5, Parkash discloses wherein updating the text classification framework is based on a change to at least one of the familiarity scores [updating the database with data reflecting the pattern characteristics of the new received message. Some embodiments further comprise formulating a confidence score for each pattern grouping based upon a count of received messages in the pattern grouping, paragraph 166]. 

Claims 4 and 6 are rejected under 35 USC 103(a) as being un-patentable over Ku et al. (US 20160307249 A1) (hereinafter Ku) in view of Prakash (US 2016/0014151 A1) (hereinafter Prakash) and further in view of Li et al. (US 2017/0337250 A1) (hereinafter Li).

As per claim 4, the rejection of claim 4 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein updating the text classification framework is based on a change to the list of participants. On the other hand Li discloses wherein updating the text classification framework is based on a change to the list of participants [Social networking system users may create objects stored by the content store 210, such as status updates, paragraph 27]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited and Li in order to select a group based on affinity scores with a set of multiple members based on ranking.


As per claim 6, the rejection of claim 6 is incorporated by claim 1 above. However the combination of references cited does not disclose wherein updating the text classification framework is based on a change to a level of participation of at least one participant. On the other hand Li discloses wherein updating the text classification framework is based on a change to a level of participation of at least one participant [a feature may represent the level of interest that a user has in a particular topic, the rate at which the user logs into the social networking system 140, paragraph 32]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the references cited and Li in order to select a group based on affinity scores with a set of multiple members based on ranking.


Claims 13-16 are rejected under 35 USC 103(a) as being un-patentable over Ku et al. (US 20160307249 A1) (hereinafter Ku) in view of Wilson et al. (US 2015/0220835 A1) (hereinafter Wilson).

As per claim 13, the rejection of claim 13 is incorporated by claim 11 above. However Ku does not disclose the familiarity model comprises a weighted directional graph; nodes of the weighted directional graph represent participants; and edges of the weighted directional graph indicate a numeric familiarity score. On the other hand, Wilson discloses the familiarity model comprises a weighted directional graph; nodes of the weighted directional graph represent participants; and edges of the weighted directional graph indicate a numeric familiarity score [Fig. 11, an arbitrary set of link values in a more complex system that factors in a wider variety of links (such as second order links) across the same nodes. It can be seen that the values are strongly positive and few values are negative. This can be observed where the data has a skew associated with reviewer tendency to give generous ratings, for instance. If the data of FIG. 11 is content based it may have a skew different than parallel matrices for collaborative links or content-collaborative links. Accordingly, it may be useful to normalize the data, paragraph 125]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Prakash in order to facilitate computational combination with links in the other matrices.

As per claim 14, the rejection of claim 14 is incorporated by claim 11 above. However Ku does not disclose wherein the familiarity model comprises an adjacency matrix. On the other hand, Wilson discloses wherein the familiarity model comprises an adjacency matrix [Fig. 11]. Therefore it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li and Prakash in order to facilitate computational combination with links in the other matrices.

As per claim 15, Wilson discloses wherein each familiarity score is a numeric value [Fig. 11]. 

As per claim 16, Wilson discloses wherein the numeric value is normalized [it may be useful to normalize the data of FIG. 11 to facilitate computational combination with links in the other matrices, paragraph 125].  




Allowable Subject Matter
Claims 17-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 8, 2021
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167